Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 1 of 15 Page ID #:1




 1   Abbas Kazerounian, Esq. (249203)
     ak@kazlg.com
 2
     Pamela E. Prescott, Esq. (328243)
 3   pamela@kazlg.com
     KAZEROUNI LAW GROUP, APC
 4
     245 Fischer Avenue, Unit D1
 5   Costa Mesa, CA 92626
     Telephone: (800) 400-6808
 6
     Facsimile: (800) 520-5523
 7
     Jason A. Ibey, Esq. (284607)
 8
     jason@kazlg.com
 9   KAZEROUNI LAW GROUP, APC
     321 N Mall Drive, Suite R108
10
     St. George, Utah 84790
11   Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
12
13   Attorneys for Plaintiff,
     Joubin Mortezapour
14
15                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
16
     JOUBIN MORTEZAPOUR,                           Case No.: 2:20-cv-06904
17
     Individually and On Behalf of All
18                                                 CLASS ACTION
     Others Similarly Situated,
19                                                 COMPLAINT FOR DAMAGES
                         Plaintiff,
20                                                 AND INJUNCTIVE RELEIF
                                                   PURSUANT TO THE TELEPHONE
21             v.
                                                   CONSUMER PROTECTION ACT,
22                                                 47 U.S.C. § 227, ET SEQ.
     EASY DIAL INTERNATIONAL,
23   INC.,

24                                                 JURY TRIAL DEMANDED
                         Defendant.
25
26
27
28
                                                -1-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 2 of 15 Page ID #:2




 1                                       INTRODUCTION
 2         1.     Plaintiff     JOUBIN    MORTEZAPOUR            (“Mr.    Mortezapour,”     or
 3   “Plaintiff”), individually and on behalf of all others similarly situated, brings this
 4   action for damages and injunctive relief, and any other available legal or equitable
 5   remedies, resulting from the illegal actions of defendant EASY DIAL
 6   INTERNATIONAL, INC. (“Easy Dial International” or “Defendant”) in negligently,
 7   knowingly and/or willfully transmitting unsolicited, autodialed text messages to
 8   cellular telephones of consumers, in violation of the Telephone Consumer Protection
 9   Act, 47 U.S.C. § 227, et seq., (“TCPA”), thereby invading the privacy of Plaintiff
10   and the putative class members.
11         2.     Plaintiff makes these allegations on information and belief, with the
12   exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
13   Plaintiff alleges on personal knowledge.
14         3.     Upon information and belief, Defendant sent automated text messages
15   to Plaintiff and others similarly situated without their prior express written consent in
16   order to solicit business. This is exactly the type of telephonic contact the TCPA was
17   designed to prevent.
18         4.     Unless otherwise indicated, the use of Defendant’s name in this
19   Complaint includes all agents, employees, officers, members, directors, heirs,
20   successors, assigns, principals, trustees, sureties, subrogees, representatives, and
21   insurers of the named Defendant.
22                                  NATURE OF THE ACTION
23         5.     In 1991, Congress passed the Telephone Consumer Protection Act, 47
24   U.S.C. § 227, et seq., (“TCPA”), in response to complaints about certain
25   telemarketing practices.
26         6.     In enacting the TCPA, Congress intended to give consumers a choice as

27   to how creditors and telemarketers may call them, and made specific findings that

28   “[t]echnologies that might allow consumers to avoid receiving such calls are not
                                               -2-
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 3 of 15 Page ID #:3




 1   universally available, are costly, are unlikely to be enforced, or place an inordinate
 2   burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this end,
 3   Congress found that:
 4                  [b]anning such automated or prerecorded telephone calls to
 5                  the home, except when the receiving party consents to
                    receiving the call or when such calls are necessary in an
 6                  emergency situation affecting the health and safety of the
 7                  consumer, is the only effective means of protecting
                    telephone consumers from this nuisance and privacy
 8                  invasion.
 9
     Id. at § 12.
10
            7.      The Federal Trade Commission (“FCC”) is charged with the authority
11
     to issue regulations implementing the TCPA. According to findings by the FCC,
12
     automated calls and text messages are prohibited under the TCPA because receiving
13
     them is a greater invasion of privacy and nuisance compared to live solicitation calls.
14
     The FCC has also acknowledged that wireless customers are charged for any
15
     incoming calls and text messages.
16
            8.      In 2015, the FCC noted, “[m]onth after month, unwanted robocalls and
17
     texts, both telemarketing and informational, top the list of consumer complaints
18
     received by the Commission.” In re Rules and Regulations Implementing the
19
     Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 1 (2015).
20
            9.      The FCC has issued rulings and clarified that consumers are entitled to
21
     the same consent-based protections for text messages as they are for calls to wireless
22
     numbers.
23
            10.     One of the most prevalent advertising methods employed by companies
24
     today involves the use of “Short Message Services” (or “SMS”), which is a text
25
     messaging system allows for the transmission and receipt of text messages to and
26
     from wireless telephones.
27
28
                                               -3-
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 4 of 15 Page ID #:4




 1          11.    According to a recent study, “[s]pam isn’t just for email anymore; it
 2   comes in the form of unwanted text messages of all kinds - from coupons to phishing
 3   schemes - sent directly to user’s cell phones.”1
 4          12.    Unlike more conventional advertisements, text message advertisements
 5   can actually cost their recipients money because wireless phone users must pay their
 6   wireless service providers either for each text message they receive or incur a usage
 7   allocation deduction to their text messaging or data plan, regardless of whether the
 8   message is authorized.
 9          13.    The transmission of an unsolicited text messages to a cellular device is
10   distracting and aggravating to the recipient and intrudes upon the recipient’s
11   seclusion.
12                                  JURISDICTION AND VENUE
13          14.    This Court has subject matter jurisdiction over this action pursuant to 28
14   U.S.C. § 1331 because this case arises out of violation of federal law. 47 U.S.C §
15   227(b).
16          15.    Because Defendant directs and conducts business within the State of
17   California and this judicial district, personal jurisdiction is established.
18          16.    Personal jurisdiction and venue are proper in the Central District of
19   California pursuant to 28 U.S.C. § 1391 for the following reasons: (1) Plaintiff
20   resides within this judicial district; (2) the conduct complained of herein occurred
21   within this judicial district; and (3) Defendant conducted business within this judicial
22   district at all times relevant. Specifically, Defendant invaded Plaintiff’s privacy by
23   contacting Plaintiff on his cellular telephone, which occurred while Plaintiff was
24   located in the County of Los Angeles, State of California, which is within this
25   judicial district.
26
27   1
      Amanda Lenhart, Cell Phones and American Adults, Pew Research Center (Sept. 2,
28   2010), https://www.pewresearch.org/internet/2010/09/02/cell-phones-and-american-
     adults/.
                                                -4-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 5 of 15 Page ID #:5




 1                                           PARTIES
 2          17.    Plaintiff is an individual residing in the County of Los Angeles, State of
 3   California, and is, and at all times mentioned herein was, a “person” as defined by 47
 4   U.S.C. § 153(39).
 5          18.    Upon information and belief, Plaintiff alleges that Easy Dial
 6   International is a corporation whose state of incorporation is Florida and principal
 7   place of business at 13014 N Dale Mabry Hwy, Suite 237, Tampa, FL 33618.
 8          19.    Upon information and belief, Easy Dial International is a privately-
 9   owned company founding in or around 2000, focused on building a list of
10   abbreviated dial codes functioning within all major mobile phone networks, where in
11   calls made from any major mobile vendor are routed to a particular business and
12   service.
13          20.    Defendant is, and at all times mentioned herein was, a “person” as
14   defined by 47 U.S.C. § 153(39).
15          21.    Plaintiff alleges that at all times relevant herein, Defendant conducted
16   business in the State of California, in the County of Los Angeles, and within this
17   judicial district.
18                                   FACTUAL ALLEGATIONS
19          22.    Plaintiff is, and at all times mentioned herein was, the subscriber of the
20   cellular telephone number (818) ***-8768 (the “8768 Number”). The 8768 Number
21   is, and at all times mentioned herein was, assigned to a cellular telephone service
22   as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
23          23.    In July of 2020, Plaintiff saw a billboard advertisement for Defendant’s
24   legal services. The billboard instructed those interested in inquiring about
25   Defendant’s legal services to call “#HURT”.
26          24.    #HURT is an example of an abbreviated dialing code, which is a
27   condensed mobile vanity code used by companies for marketing purposes.
28          25.    Upon information and belief, Defendant provides abbreviated dial codes
                                               -5-
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 6 of 15 Page ID #:6




 1   services to several clients in at least 20 states, utilizing codes such as #Hurt, #Pain,
 2   and #Win.
 3         26.     On or about July 28, 2020, at approximately 2:30 p.m., Plaintiff called
 4   “#HURT” from his cellular telephone ending in 8768. Before Plaintiff could even
 5   begin asking about Defendant’s services, Defendant sent an unsolicited text message
 6   to the 8768 Number via automated technology.
 7         27.     Upon information and belief, Defendant utilizes Caller ID technology to
 8   capture the phone number of incoming cell phone calls in order to quickly transmit
 9   marketing text messages to potential customers.
10         28.     Indeed, less than a minute after Plaintiff called Defendant, Defendant
11   sent an SMS marketing text message that displayed it was from the phone number
12   (814) 208-9400, without Plaintiff’s prior express written consent.
13         29.     This text message was received by Plaintiff at approximately 2:31 p.m.
14         30.     The text message to the 8768 Number read:
15
                   The Dominguez Firm Top Injury Lawyers No One Fights
16                 Harder For You You Win, Or You Don’t Pay! Home or
                   Hospital Visits www.DominguezFirm.com 800-818-1818
17
                   Thank you for calling The Dominguez Firm Injured? You
18                 Win, Or You Don’t Pay! Call From Your Cell #HURT
                   #4878
19
20         31.     Upon information and belief, The Dominguez Firm is a large personal
21   injury law firm in the Los Angeles area with several offices throughout the State of
22   California.
23         32.     The text message contained no method for Plaintiff to instruct
24   Defendant to stop sending Plaintiff unwanted text messages.
25         33.     Plaintiff is not a current or former client of Defendant, nor does Plaintiff
26   have a legal case with Defendant.
27         34.     Because Plaintiff is alerted when a text message is received to
28   Plaintiff’s cellular device, the unsolicited text message that Defendant transmitted to
                                                -6-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 7 of 15 Page ID #:7




 1   Plaintiff’s cellular device invaded Plaintiff’s privacy and distracted Plaintiff upon
 2   receipt.
 3         35.    Upon information and belief, Defendant sent the aforementioned text
 4   message to Plaintiff’s cellular telephone using a telephone number that is leased by
 5   Defendant or Defendant’s agent(s) or affiliate(s) and is used for operating
 6   Defendant’s text message marketing campaign.
 7         36.    Upon information and belief, Defendant sent or transmitted, or had sent
 8   or transmitted on its behalf, the same or substantially similar unsolicited text
 9   message to thousands of customers’ cellular telephones during the class period.
10         37.    Upon information and belief, the automated text messaging system used
11   by Defendant to send the text message to Plaintiff has the capacity to store or
12   produce telephone numbers to be called, using a random or sequential number
13   generator.
14         38.    Upon information and belief, Defendant utilized an “automated
15   telephone dialing system” because the text message sent to the 8768 Number was
16   sent from a telephone number utilized to send text messages to consumers without
17   human intervention; and because the hardware and software used by Defendant to
18   send such messages have the capacity to store, produce, and dial random or
19   sequential numbers, or receive and store lists of telephone numbers, and to dial such
20   numbers automatically.
21         39.    The text message at issue sent by Defendant constituted an
22   “advertisement” and/ or “telemarketing” as prohibited by the TCPA because
23   Defendant sent the text message to Plaintiff in order to advertise its personal injury
24   attorney services and also because Defendant sent the text message for the purpose
25   of advertising its business to Plaintiff in the future.
26         40.    Defendant’s telephonic communications to Plaintiff were not made for
27   emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
28         41.    Plaintiff never provided “prior express written consent’ or any other
                                                -7-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 8 of 15 Page ID #:8




 1   form of consent to Defendant or any affiliate, subsidiary, or agent of Defendant to
 2   transmit text messages to the 8768 Number by means of an “automatic telephone
 3   dialing system,” within the meaning of 47 U.S.C. § 227(b)(1)(A).
 4         42.    Through Defendant’s aforementioned conduct, Plaintiff suffered an
 5   invasion of a legally protected interest in privacy, which is specifically addressed and
 6   protected by the TCPA.
 7         43.    Plaintiff was personally affected by Defendant’s aforementioned
 8   conduct because Plaintiff was frustrated that Defendant annoyed Plaintiff with an
 9   uninvited marketing text message without Plaintiff’s prior express consent.
10         44.    The text messages from Defendant, or its agent(s), violated 47 U.S.C. §
11   227(b)(1)(A)(iii).
12                                CLASS ACTION ALLEGATIONS
13         45.    Plaintiff brings this action on behalf of Plaintiff and all others similarly
14   situated (the “Class”).
15         46.    Plaintiff represents, and is a member of, the Class, pursuant to Fed. R.
16   Civ. P. 23(b)(2) and/or (b)(3), which is defined as follows:
17
                  All persons within the United States who were sent any
18                automated marketing text message by Defendant and/or its
                  employees and/or agents to said person’s cellular telephone,
19
                  following a call to an abbreviated dialing code by said
20                person, within the four years prior to the filing of the
                  Complaint.
21
22         47.    Excluded from the Class are: (1) Defendant, any entity or division in
23   which Defendant has a controlling interest, and their legal representatives, officers,
24   directors, assigns, and successors; (2) the Judge to whom this case is assigned and
25   the Judge’s staff; and (3) those persons who have suffered personal injuries as a
26   result of the facts alleged herein.
27         48.    Plaintiff reserves the right to redefine the Class, and to add and redefine
28   any additional subclass as appropriate based on discovery and specific theories of
                                                -8-
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 9 of 15 Page ID #:9




 1   liability.
 2          49.     The Class that Plaintiff seeks to represent contains numerous members
 3   and is clearly ascertainable including, without limitation, by using Defendant’s
 4   records to determine the size of the Class and to determine the identities of
 5   individual Class members.
 6          Numerosity
 7          50.     The Class members are so numerous that joinder of all members would
 8   be unfeasible and impractical. The membership of the Class is currently unknown to
 9   Plaintiff at this time. However, given that, on information and belief, Defendant sent
10   or transmitted, or had sent or transmitted on its behalf, unsolicited text messages to
11   hundreds, if not thousands, of customers’ cellular telephones nationwide during the
12   proposed class period, it is reasonable to presume that the members of the Class are
13   so numerous that joinder of all members is impracticable. The disposition of their
14   claims in a class action will provide substantial benefits to the parties and the Court.
15          Commonality
16          51.     There are questions of law and fact common to the Class that
17   predominate over any questions affecting only individual Class members. Those
18   common questions of law and fact include, without limitation, the following:
19                a) Whether within the four years prior to the filing of this Complaint,
20                   Defendant or employees or agents transmitted any marketing text
21                   messages without the prior express written consent of Plaintiff and
22                   Class members using an “automatic telephone dialing system”;
23                b) Whether Defendant can meet its burden to show Defendant obtained
24                   prior express written consent (as defined by 47 C.F.R. 64.1200(f)(8)) to
25                   send marketing text messages complained of, assuming such an
26                   affirmative defense is raised;
27                c) Whether Defendant’s conduct was knowing and/or willful;
28                d) Whether Plaintiff and the members of the Class were damaged thereby,
                                                 -9-
                                       CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 10 of 15 Page ID #:10




 1                   and the extent of damages for such violation; and,
 2                e) Whether Defendant or affiliates, subsidiaries, or agents of Defendant
 3                   should be enjoined from engaging in such conduct in the future.
 4         Typicality
 5         52.      Plaintiff is qualified to, and will, fairly and adequately protect the
 6   interests of each Class member with whom they are similarly situated, and Plaintiff’s
 7   claims (or defenses, if any) are typical of all Class members’ as demonstrated herein.
 8         53.      Plaintiff represents and is a Class member of the Class because Plaintiff
 9   received at least one marketing text message through the use of an automatic
10   telephone dialing system, without providing prior express written consent to the
11   Defendant within the meaning of the TCPA. Consequently, the claims of Plaintiff
12   are typical of the claims of Class members and Plaintiff’s interests are consistent
13   with and not antagonistic to those of the other Class members Plaintiff seeks to
14   represent.
15         54.      Plaintiff and all members of the Class have been impacted by, and face
16   continuing harm arising out of, Defendant’s violations or misconduct as alleged
17   herein.
18         Adequacy
19         55.      Plaintiff is qualified to, and will, fairly and adequately protect the
20   interests of each Class member with whom Plaintiff is similarly situated, as
21   demonstrated herein. Plaintiff acknowledges that Plaintiff has an obligation to make
22   known to the Court any relationship, conflicts, or differences with any Class
23   member. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules
24   governing class action discovery, certification, and settlement. In addition, the
25   proposed class counsel is experienced in handling claims involving consumer actions
26   and violations of Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
27   Plaintiff has incurred, and throughout the duration of this action, will continue to
28   incur costs and attorneys’ fees that have been, are, and will be, necessarily expended
                                                - 10 -
                                      CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 11 of 15 Page ID #:11




 1   for the prosecution of this action for the substantial benefit of each Class member.
 2   Neither Plaintiff nor Plaintiff’s counsel have any interests adverse to those of the
 3   other Class members.
 4         Predominance
 5         56.    Questions of law or fact common to the members of the Class
 6   predominate over any questions affecting only individual members of the class. The
 7   elements of the legal claims brought by Plaintiff and members of the Class are
 8   capable of proof at trial through evidence that is common to the class rather than
 9   individual to its members.
10         Superiority
11         57.    A class action is superior to other available methods for the fair and
12   efficient adjudication of this controversy because individual litigation of the claims
13   of all Class members is impracticable and questions of law and fact common to the
14   Class predominate over any questions affecting only individual members of the
15   Class. Even if every individual Class member could afford individual litigation, the
16   court system could not. It would be unduly burdensome to the courts if individual
17   litigation of the numerous cases were to be required.
18         58.    Individualized litigation also would present the potential for varying,
19   inconsistent, or contradictory judgments, and would magnify the delay and expense
20   to all parties and to the court system resulting from multiple trials of the same factual
21   issues. By contrast, conducting this action as a class action will present fewer
22   management difficulties, conserve the resources of the parties and the court system,
23   and protect the rights of each Class member. Further, it will prevent the very real
24   harm that would be suffered by numerous Class members who will be unable to
25   enforce individual claims of this size on their own, and by Defendant’s competitors,
26   who will be placed at a competitive disadvantage because they chose to obey the
27   law. Plaintiff anticipates no difficulty in the management of this case as a class
28   action.
                                               - 11 -
                                     CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 12 of 15 Page ID #:12




 1         59.    The prosecution of separate actions by individual Class members may
 2   create a risk of adjudications with respect to them that would, as a practical matter,
 3   be dispositive of the interests of other Class members not parties to those
 4   adjudications, or that would otherwise substantially impair or impede the ability of
 5   those non-party Class members to protect their interests.
 6         60.    The prosecution of individual actions by Class members would
 7   establish inconsistent standards of conduct for Defendant.
 8         61.    Defendant has acted or refused to act in ways generally applicable to the
 9   Class, thereby making appropriate final and injunctive relief or corresponding
10   declaratory relief with regard to members of the Class as a whole.             Likewise,
11   Defendant’s conduct as described above is unlawful, is capable of repetition, and
12   will continue unless restrained and enjoined by the Court.
13         62.    The Class may also be certified because:
14                (a)       the prosecution of separate actions by individual Class members
15                      would create a risk of inconsistent or varying adjudication with
16                      respect to individual Class members, which would establish
17                      incompatible standards of conduct for Defendants;
18                (b)       the prosecution of separate actions by individual Class members
19                      would create a risk of adjudications with respect to them that would,
20                      as a practical matter, be dispositive of the interests of other Class
21                      members not parties to the adjudications, or substantially impair or
22                      impede their ability to protect their interests; and,
23                (c)       Defendants have acted or refused to act on grounds generally
24                      applicable to the Class, thereby making appropriate final and
25                      injunctive relief with respect to the members of the Class as a whole.
26         63.    This suit seeks only damages and injunctive relief for recovery of
27   statutory damages on behalf of Class and it expressly is not intended to request any
28   recovery for personal injury and claims related thereto.
                                                  - 12 -
                                        CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 13 of 15 Page ID #:13




 1                                  FIRST CAUSE OF ACTION
                             NEGLIGENT VIOLATIONS OF THE TCPA
 2
                                     47 U.S.C. § 227 ET SEQ.
 3         64.    Plaintiff repeats and incorporates by reference the allegations set forth
 4   above as though fully stated herein.
 5         65.    The foregoing acts and omissions of Defendant constitute numerous and
 6   multiple negligent violations of the TCPA, including but not limited to each and
 7   every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
 8         66.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227,
 9   Plaintiff and all Class members are entitled to, and do seek, injunctive relief
10   prohibiting such conduct violating the TCPA in the future.
11         67.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227,
12   Plaintiff and all Class members are also entitled to, and do seek, an award of $500.00
13   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
14   227(b)(3)(B).
15                                 SECOND CAUSE OF ACTION
                   KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
16
                                     47 U.S.C. § 227 ET SEQ.
17         68.    Plaintiff repeats and incorporates by reference the allegations set forth
18   above as though fully stated herein.
19         69.    The foregoing acts and omissions of Defendant constitute numerous and
20   multiple knowing and/or willful violations of the TCPA, including but not limited to
21   each and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
22         70.    As a result of Defendant’s knowing and/or willful violations of 47
23   U.S.C. § 227, et seq., Plaintiff and all Class members are entitled to, and do seek,
24   injunctive relief prohibiting such conduct violating the TCPA in the future.
25         71.    As a result of Defendant’s knowing and/or willful violations of 47
26   U.S.C. § 227, et seq., Plaintiff and all Class members are also entitled to, and do
27   seek, an award of $1,500.00 in statutory damages, for each and every violation,
28   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                                              - 13 -
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 14 of 15 Page ID #:14




 1                                   PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff, on behalf of himself and members of the Class, prays
 3   for the following relief:
 4            • That this action be certified as a Class Action, establishing the Class and
 5               any appropriate sub-classes that the Court may deem appropriate;
 6            • Appointing Plaintiff as the representative of the Class;
 7            • Appointing the law firms representing Plaintiff as Class Counsel;
 8            • An award of $500.00 in statutory damages to Plaintiff and each Class
 9               member for each and every negligent violation of 47 U.S.C. § 227(b)(1)
10               by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
11            • An award of $1,500.00 in statutory damages to Plaintiff and each Class
12               member for each and every knowing and/or willful violation of 47 U.S.C.
13               § 227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
14            • Pre-judgment and post-judgment interest;
15            • An order providing injunctive relief prohibiting such conduct in the
16               future, pursuant to 47 U.S.C. § 227(b)(3)(A);
17            • Costs of suit;
18            • An award of reasonable attorneys’ fees and costs to Plaintiff and the
19               Class, pursuant to the common fund doctrine and, inter alia, California
20               Code of Civil Procedure § 1021.5;
21            • Any other further relief that the court may deem just and proper.
22
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                              - 14 -
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-06904-GW-MAA Document 1 Filed 07/31/20 Page 15 of 15 Page ID #:15




 1                                        JURY DEMAND
 2         72.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
 5   Dated: July 31, 2020                    KAZEROUNI LAW GROUP, APC
 6
                                             By: s/ Abbas Kazerounian
 7                                               Abbas Kazerounian, Esq.
                                                 ak@kazlg.com
 8
                                                 Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 15 -
                                     CLASS ACTION COMPLAINT
